Exhibit 4.6.3 Dated 26 October 2015 PYXIS TANKERS INC. as Guarantor and HSH Nordbank AG as Security Trustee Guarantee relating to a Loan Agreementdated 12 October 2012 Index Clause Page 1 Interpretation 1 2 Guarantee 2 3 Liability as Principal and Independent Debtor 2 4 Expenses 3 5 Adjustment of Transactions 3 6 Payments 3 7 Interest 4 8 Subordination 4 9 Enforcement 4 10 Representations and Warranties 5 11 Undertakings 7 12 Corporate Undertakings 9 13 Judgments and Currency Indemnity 9 14 Set off 10 15 Supplemental 10 16 Assignment 11 17 Notices 12 18 Invalidity of Loan Agreement 12 19 Governing Law and Jurisdiction 13 Execution Page 15 THIS GUARANTEE is made on 26October 2015 PARTIES PYXIS TANKERS INC., a corporation incorporated and existing under the laws of the Marshall Islands whose registered address is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960 (the “Guarantor”); and HSH Nordbank AG, acting through its office at Gerhart-Hauptmann-Platz 50, D-20095 Hamburg, Germany (the “Security Trustee”, which expression includes its successors and assigns). BACKGROUND (A) By a loan agreement dated 12 October 2012 (as amended and supplemented by a first supplemental agreement dated 13 February 2013, a supplemental letter agreement dated 19 February 2013 and a second supplemental agreement dated 23 October 2015, the "Loan Agreement") and made between (i) Sixthone Corp. and Seventhone Corp. as joint and several borrowers (together, the “Borrowers” and each a “Borrower”), (ii) the banks and financial institutions listed therein as lenders (together, the “Lenders”), (iii) HSH Nordbank AG as agent (the “Agent”), (iv) HSH Nordbank AG as mandated lead arranger, (v) HSH Nordbank AG as swap bank (the “Swap Bank”) and (vi) the Security Trustee, it was agreed that the Lenders would make available to the Borrowers a senior secured term loan facility of (originally) up to US$37,300,000 (the “Loan”). (B) By a master agreement (the “Master Agreement”) on the 2ulticurrency Crossborder Form (together with the Schedule thereto as amended) dated as of 31 October 2012, made between (i) the Borrowers and (ii) the Swap Bank, the Swap Bank agreed to enter into Designated Transactions with the Borrowers from time to time to hedge the Borrowers’ exposure under the Loan Agreement to interest rate fluctuations. (C) By the Agency and Trust Deed entered into pursuant to the Loan Agreement, it was agreed that the Security Trustee would hold the Trust Property on trust for the Lenders and the Swap Bank. (D) It is a condition precedent to the Lenders continuing to make available the Loan (or any part thereof) to the Borrowers that the Guarantor shall execute and deliver or, as the case may be, register in favour of the Security Trustee this Guarantee.
